Title: From George Washington to Robert Erskine, 10 February 1779
From: Washington, George
To: Erskine, Robert

sir
Head Quarters [Middlebrook] 10th Feby 1779.

As I think you are much exposed in your present situation to the enterprises of Refugees acquainted with the Country—and the work in which you are employed unquestionably makes you an object with the enemy—I desire that as soon as possible after receipt of this letter, you will remove to quarters more safe by the vicinity of the Army—You will of course dismiss your guard, and direct the Serjeant to march it immediately and join Col. Clarke. I am sir Your most obedt servt.
P.S. It will naturally occur to you to remove with you all your Surveys that might be of any use to the enemy.
